Citation Nr: 1209802	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  11-27 163	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a fracture of the left carponavicular joint (left wrist).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service in the United States Air Force from March 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for residuals, fracture, left carponavicular joint (left wrist), and assigned a 0 percent (non-compensable) disability rating, effective from September 26, 2007.  

Thereafter, in January 2011, the Board construed the Veteran statements in a March 2009 substantive appeal (VA Form 9) as a timely notice of disagreement (NOD) with respect to the service-connected left wrist disability, and remanded this issue for the Veteran to be issued a statement of the case (SOC).  The record reflects that in September 2011, the RO issued an SOC, along with a rating decision, in which a 10 percent rating was granted for the service-connected residuals of fracture, left carponavicular joint, to include arthritis, effective from September 26, 2007.  The Veteran perfected the appeal by filing a VA Form 9 in October 2011.  Although a higher rating was awarded by the RO, the issue is still properly before the Board on appeal.  The U.S. Court of Appeals for Veterans Claims (Court) has held, on a claim for an original or an increased rating, the veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and, therefore, such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's residuals of a fracture of the left carponavicular joint are manifested by arthritis, and symptoms including limitation of motion, pain, weakness, slightly reduced grip strength, and flare-ups; there has been no medical evidence of ankylosis of the left wrist; and the Veteran has been in receipt of the maximum rating allowed for limitation of motion of a nondominant wrist. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of a fracture of the left carponavicular joint have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5214, 5215 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2011 that fully addressed the notice elements, and was sent after to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Although notice was not provided until after the initial adjudication, such error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as is shown herein by SOC issued in September 2011.  The Board also notes that in the August 2011 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  The Board notes that in a Report of General Information (VA Form 21-0820) it was noted that the Veteran called in July 2011 and requested that a claim be opened for an increase of his service-connected left wrist condition; advised he had been treated at the Jefferson Barracks VA Clinic in 2010; and requested that these records be reviewed to support the claim for benefits.  Thereafter, the RO apparently searched for these  VA treatment records for the Veteran, and placed a print-out of the results of this search in the claims folder.  In a printout from the St. Louis VISTA electronic records system, it was noted that there were "[n]o items found that meet search criteria", and the RO made an additional notation that from 1/1/2010 to 8/1/2011 there were no left wrist records to print.  The Board also notes that the Veteran underwent VA examinations in 2008 and in 2011 to assess the severity of his service-connected left wrist disability.  The Board finds that these VA examinations are adequate.  The VA examination in 2008 included a review of the claims folder, and both VA examinations included a history obtained from the Veteran.  In addition, on both VA examinations in 2008 and in 2011, examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, supra.

The Board concludes VA has satisfied its duty to assist the Veteran in apprising him as to evidence needed and in obtaining evidence pertinent to his claim.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

On VA examination in February 2008, the Veteran reported he sustained a fracture to his left carpal navicular, in service, in 1956, and, thereafter, underwent surgery on his left wrist.  He reported that his left wrist was stiff and there was some reduction in grip strength on the left, in comparison to the right.  He did not wear a left wrist support, and claimed his left wrist pain was more noticeable with direct blunt contact on a firm object.  He claimed that forceful repetitive grasping and handling caused discomfort at the left wrist, but he ordinarily did not have flare-ups, and, at rest, the wrist was not uncomfortable.  Physical examination of the left wrist showed 4/5 grip strength on the left, and with a goniometer his left wrist displayed 41 degrees of ulnar deviation, 11 degrees of radial deviation, 40 degrees of flexion, and 37 degrees of dorsiflexion, with stiffness, but no discomfort, fatigability, or pain.  The diagnoses included navicular fracture, left wrist, with subsequent surgical intervention on one occasion in 1956, and x-rays consistent with arthritis and post-operative findings.

On VA examination in August 2011, the Veteran reported that his left wrist pain had worsened over time, since he fractured his left wrist in service.  He reported having the following symptoms related to his left wrist condition:  pain, instability, and weakness, and claimed the symptoms had gotten worse since service.  He took 500 mg of Tylenol every night which helped some.  He reported weekly flare-ups of increased left wrist pain, lasting 3 to 4 hours, and that his left wrist pain was 3 to 4 at best (on a 0 to 10 scale), and went to a 7 during flare-ups.  Driving, doing yard work, and using woodworking tools caused flare-ups, and medication and rest alleviated flare-ups.  He reported he was retired, and that when he used his left hand to do something, he had to take breaks.  He reported increased left wrist pain when doing yard work and using woodworking tools.  He responded "no" to having episodes of wrist dislocation, abnormal movement of the wrist bones, or inflammatory arthritis of the wrist.  Physical examination showed he was right hand dominant, and there was no ankylosis of the wrist joints.  Objective examination of the left wrist showed deformity and tenderness, but no edema, effusion, instability, redness, abnormal movement, or guarding of movement.  Left wrist range of motion, for the first time, was to 30 degrees on dorsiflexion, to 28 degrees on palmar flexion, to 12 degrees on radial deviation, and to 15 degrees on ulnar deviation, with pain and weakness present after.  On the third range of motion test, there was loss of 2 degrees of dorsiflexion, but the other ranges stayed the same, and there was pain and weakness present after testing.  An x-ray showed an apparent old post-traumatic deformity of the distal radius, with degenerative changes at the lateral aspect of the wrist.  There was no instability of the wrist noted, and the examiner opined that there was a moderate effect of the Veteran's left wrist on his usual occupation and daily activities.  The diagnosis was status-post left carponavicular joint fracture with un-united chip; status post correction left wrist, with residual scar; and degenerative joint disease left wrist with residual decreased range of motion, pain, tenderness, and weakness.  The examiner summarized that the severity of the service-connected left wrist disability was moderate, and listed the residuals as:  residual deformity, degenerative joint disease, decreased range of motion, pain, tenderness, weakness, and post-surgical scarring of the left wrist. 

III. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected left wrist disorder involves his left minor upper extremity (as he is right-handed), encompasses orthopedic impairment only, and is rated 10 percent disabling, pursuant to DC 5215.  The Board notes that a separate non-compensable rating has recently been granted for the associated scar of the left wrist, and that issue is not before the Board on appeal. 

Limitation of motion of the wrist is rated under 38 C.F.R. § 4.71a, DC 5215.  A maximum 10 percent rating is warranted for limitation of motion of the wrist (major or minor), such that dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  Id.

A 20 percent rating is also assigned for favorable ankylosis of the minor wrist, in 20 degrees to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, DC 5214.  A 30 percent rating is assigned for the minor wrist, for ankylosis in any other position, except favorable.  Id.

Normal range of palmar flexion for the wrist is 80 degrees.  Normal range of dorsiflexion is 70 degrees.  Palmar flexion in line with the forearm equates to zero degrees of palmar flexion or dorsiflexion.  See 38 C.F.R. § 4.71a, Plate I. 

The Veteran contends he should be entitled to a rating in excess of 10 percent for the service-connected residuals of a fracture of the left carponavicular joint, due to ongoing left wrist pain and weakness, which he claim severely limits his activities for anything involving his left hand, including driving a car.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease; however, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Throughout the rating period on appeal, the Veteran's left wrist disability has been primarily manifested by pain and limitation of motion, however, ankylosis was neither shown nor alleged during this period.  Thus, a rating in excess of 10 percent is not warranted under DC 5214.  A higher rating is also not warranted under DC 5213, as there was no evidence that the left wrist fracture has resulted in limitation of pronation with motion lost beyond the last quarter of arc, or evidence of bone fusion of the forearm.  The Board recognizes the Veteran's ongoing reports of chronic and severe left wrist pain.  However, where a Veteran is in receipt of the maximum rating for limitation of motion of a joint, the provisions under DeLuca v. Brown, 8 Vet. App. 202 (1995) do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  In this case, the 10 percent rating assigned for the service-connected left wrist disability is the maximum rating for loss of motion of the wrist.  38 C.F.R. § 4.71a, DC 5215.  Since there is no other applicable diagnostic code that provides an evaluation in excess of 10 percent for limitation of motion of the wrist, 38 C.F.R. §§ 4.40, 4.45, 4.59 are not applicable.  

In sum, the preponderance of the evidence of record is against assigning a disability rating in excess of 10 percent for the service-connected left wrist disability, throughout the rating period on appeal.  Fenderson v. West, supra.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim for a higher rating for the service-connected residuals of a fracture of the left carponavicular joint (left wrist), must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 6 (1990). 

The Board also notes that the Veteran's claim for a rating in excess of 10 percent for residuals of a fracture of the left carponavicular joint (left wrist) does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  In the present case, in considering the rating criteria utilized for evaluating the severity of the Veteran's service-connected left wrist disability, the rating criteria considered reasonably describe and contemplate his level of disability and symptomatology, including any impact on his employability.  Thus, referral for the assignment of an extraschedular disability rating is not warranted. 







							(CONTINUED ON NEXT PAGE)

ORDER

An initial rating in excess of 10 percent for residuals of a fracture of the left carponavicular joint (left wrist) is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


